Citation Nr: 1505219	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-31 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected pension and special monthly pension (SMP) for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Jeanne L. O'Brien, Attorney


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The Veteran served on active duty from December 1950 to May 1963.  He died in October 2009.  His spouse died in August 2009.  The appellant is one of the Veteran's daughters.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 letter sent to the appellant by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  According to the Veteran's June 2009 pension application and his July 2009 application for extended care, the Veteran received $1,010.00 per month and his wife received $590.00 per month from the Social Security Administration (SSA); the Veteran had total liquid assets of $869.00 and his wife had total liquid assets of $870.00; the Veteran and his wife also received either $398.00 or $590.00 a month in rent from a trust.  

2.  It was reported in the July 2009 application for extended care that the expenses for the Veteran and his wife totaled $4,849.00 a month, including $3,832.00 in nonreimbursed medical expenses.  

3.  Additional evidence on file shows that additional expenses related to the Veteran's care between July 2009 and his death in October 2009 totaled $40,972.14.  

4.  After the death of the Veteran and his wife, a property owned by the Veteran's wife in trust was sold for $163,000.00 by their children.

5.  The Veteran had sufficient assets to cover his expenses.  


CONCLUSION OF LAW

The corpus of the Veteran's estate precluded the payment of nonservice-connected pension benefits and SMP, for the purpose of accrued benefits.  38 U.S.C.A. § 1522 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.23, 3.260, 3.262, 3.263, 3.271, 3.272, 3.274, 3.275 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is contended that the Veteran was entitled to nonservice-connected pension benefits and SMP prior to his death because his expenses greatly exceeded his assets and he needed the aid and attendance of another person in attending to the ordinary hazards of daily living due to his medical condition.  It is contended that the amount of the sale of the wife's property should not be counted toward the total of the Veteran's estate because it was in trust for her and he did not have access to it.

The Board would initially note that it is unfortunate that resolution of this case has taken until 2015 and that VA has not been as responsive to the claim as it might have been.  A review of the record reveals some confusion, with the claim initially denied in April 2011 because of a lack of the Veteran's signature.  However, the claim is not currently being denied on that basis, as explained below.

Resolution of this appeal rests solely on the interpretation of the law, rather than a dispute as to the underlying facts of this case.  Specifically, the outcome in this case is dictated by the financial information provided by the Veteran. No reasonable possibility exists that any additional assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).  VA's duties to notify and assist are not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Accordingly, the Board finds no prejudice toward the Veteran in proceeding with the adjudication of his claim.

Basic entitlement exists if the Veteran meets the net worth requirements and does not have an annual income in excess of the applicable annual pension rate.  38 C.F.R. §§ 3.3, 3.23, 3.274.  In determining countable annual income for improved pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included.  See 38 U.S.C.A. § 1503(a) (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.260, 3.261, 3.262, 3.271(a), 3.272 (2014).  As is relevant here, income from Social Security Administration benefits and the sale of a dwelling other than the Veteran's residence are not specifically excluded under VA's governing regulations and therefore are included as countable income.  See 38 C.F.R. § 3.271.

VA will pay a pension to each Veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of his own misconduct.  38 U.S.C.A. § 1521 (West 2002).

VA shall deny or discontinue the payment of pension to a Veteran when the corpus of the estate of the Veteran or, if the Veteran has a spouse, the corpus of the estate of the Veteran and the Veteran's spouse is such that under all the circumstances, including consideration of the annual income of the Veteran, the Veteran's spouse and the Veteran's children, it is reasonable that some part of the corpus of such estate be consumed for the Veteran's maintenance.  38 U.S.C.A. § 1522(a) (West 2002); 38 C.F.R. § 3.274(a) (2014).

Unreimbursed medical expenses will be excluded from income when all of the following requirements are met: (i) they were or will be paid by a Veteran or spouse for medical expenses of the Veteran, spouse, children, parents and other relatives for whom there is a moral or legal obligation of support; (ii) they were or will be incurred on behalf of a person who is a member or a constructive member of the Veteran's or spouse's household; and (iii) they were or will be in excess of five percent of the applicable maximum annual pension rate or rates for the Veteran (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272(g) (2014).

The terms "corpus of estate" and "net worth" are interchangeable and mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant, except the claimant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the claimant's reasonable mode of life.  See 38 C.F.R. §§ 3.263(b).

In determining whether the estate should be used for the claimant's maintenance, factors to be considered include: whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; the number of dependents; and, the potential rate of depletion, including spending due to unusual medical expenses.  See 38 C.F.R. § 3.275(d). 

The considerations concerning net worth as an eligibility factor for pension, as set forth above, are necessary since it is inconsistent with the pension program to allow a claimant to collect a pension while simultaneously enjoying the benefit of a sizable estate.  38 C.F.R. § 3.3(a)(3)(v).  There are no precise guidelines, however, which establish what size estate would preclude the payment of pension. 

According to the Veteran's June 2009 pension application and the July 2009 application for extended care, the Veteran received $1,010.00 per month and his wife received $590.00 per month from the Social Security Administration (SSA); the Veteran had total liquid assets of $869.00 and his wife had total liquid assets of $870.00; the Veteran and his wife also received either $398.00 or $590.00 a month in rent from a trust.  

It was reported in the July 2009 application for extended care that the expenses for the Veteran and his wife totaled $4,849.00 a month, including $3,832.00 in nonreimbursed medical expenses.  

Additional evidence on file shows that additional expenses related to the Veteran's care between July 2009 and his death in October 2009 totaled $40,972.14.  

After the death of the Veteran and his wife, there is evidence on file that a property owned by the Veteran's wife in trust was sold for $163,000.00.

According to a January 2014 VA Form 21-5427, Corpus of Estate Determination, which concluded that the Veteran's net worth was a bar to pension benefits, the Veteran was 90 years old at the time of his application for pension benefits and had a life expectancy of 4.4 years.  See M21-MR, Part V. Subpart iii, Chapter 1, Section J, Topic 72, Exhibit 1: Life Expectancy Table for Net Worth Determinations.  The Veteran and his wife had an estate worth $164,737.00, which included bank deposits of 1737.00 and property worth $163,000.00.  Monthly income for he and his wife was $2,592.80, which included $1,792.80 in SSA benefits and $800.00 in rent.  His monthly expenses totaled $4,849.00, which included $3,832.00 in medical expenses.  Consequently, there was a monthly income deficit of $2,256.20, which resulted in a yearly deficit of $27,074.40.  However, at that rate, the total estate value noted above would last over six years, which exceeded the Veteran's life expectancy of 4.4 years.  

The Board notes that there are minor discrepancies between the figures noted in the Corpus of Estate Determination and the figures provided by the Veteran in the applications noted above.  It appears that monthly SSA income was $1,600.00 rather than $1,792.80 and that income from rent was approximately $400 to $600 rather than $800 a month.  However, these discrepancies do not change the basis conclusion.

The issue becomes whether it is reasonable for a portion of Veteran's net worth to be consumed to provide for his maintenance.  Although his yearly expenses are greater than his yearly income, the corpus of his estate is substantial.  Given his substantial net worth of $163,000, his yearly deficit spending of $27,074.40, and his projected life expectancy of 4.4 years, the Board finds that the Veteran's net worth was of sufficient size such that some portion of it should have been consumed to defray the costs of his maintenance.  38 C.F.R. §§ 3.274, 3.275 (2014).

As noted above, the purpose of VA pension, an income based program, is to provide beneficiaries with a minimum level of financial security.  It is not intended to protect financial assets or build up the estate for the benefit of heirs.  Accordingly, the Board concludes that the Veteran's net worth was a bar to his receipt of nonservice-connected pension benefits.  In fact, even if the almost $41,000 in end-of-life medical expenses are included in the calculations, the Veteran still had a sufficient estate to cover his expenses.

It has been contended that the property sold by the Veteran's children after his death for $163,000 should not have been counted toward his estate because it was an old cabin that was rented for a time but became unrentable due to disrepair and was sold for the lot value.  This cabin was owned by the Veteran's wife in a separate trust and he was not entitled to any income from the trust.  However, the Veteran's wife died prior to the Veteran and it appears that the property was in the Veteran's estate when he died.  In fact, the statute does not require that a Veteran have an individual interest in property before such property is included in net worth.  See 38 C.F.R. § 3.274(a).


ORDER

Entitlement to nonservice-connected pension and special monthly pension for the purpose of accrued benefits is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


